Case 5:20-cv-10829-JEL-APP ECF No. 360 filed 10/27/20      PageID.8846    Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
Janet Malam,

      Petitioner-Plaintiff,              Civil No. 20-10829

v.                                       Honorable Judith E. Levy
                                         Mag. Judge Anthony P. Patti
Rebecca Adducci, et al.,

      Respondents-Defendants.

_________________________________________/

         MEMORANDUM REGARDING HIGH-RISK DETAINEES

       Pursuant to the Court’s order (ECF No. 359), Defendants submit a

memorandum to detail what precautions are being put in place at Calhoun for high-

risk detainees. As noted at the hearing on October 26, 2020, ICE receives a weekly

chronic care list from Calhoun that details any detainee with a chronic medical

condition. For those that have conditions recognized by the CDC as placing them

at higher risk of a poor outcome from COVID-19, ICE conducts a review to

determine if they are suitable for discretionary release. The review process was in

place before the recent outbreak in Pod H. ICE also agrees that those individuals

are high-risk, and thus, within the subclass, and reports those names to Plaintiffs,

along with the chronic care report, on a weekly basis. ICE also responds to

informal requests from Plaintiffs to recognize a detainee as high-risk based on


                                         1
Case 5:20-cv-10829-JEL-APP ECF No. 360 filed 10/27/20        PageID.8847     Page 2 of 3




additional medical information provided by the Plaintiffs.

      Calhoun will recognize those that ICE concedes are within the subclass as

high-risk. (Hazel, Ex. 1, ¶¶ 2-3). ICE relayed the list of detainees that ICE has

already identified as high-risk to Calhoun. Id. at ¶ 2. ICE will also include Calhoun

in its weekly reporting to Plaintiffs. Id. at ¶ 3. ICE will also inform Calhoun of any

detainees it agrees are within the subclass based on a request from Plaintiffs, or as

ruled on by the Court.

      In addition to all of the precautions in place at Calhoun to protect all

detainees and inmates from exposure to COVID-19 already in the record, Calhoun

has also implemented additional precautions for those that ICE concedes are high-

risk. High-risk detainees, to the extent possible, will be detained in a separate

housing unit that permits each detainee to have their own cell. Id. at ¶ 3. Where a

detainee cannot be housed in the designated housing unit, they will be housed in a

single cell in another unit. Id. at ¶ 4. All high-risk detainees will be tested for

COVID-19 every two weeks, beginning on October 27, 2020. Id. at ¶ 8. Further, all

detainees and inmates in the facility, including high-risk detainees, will be required

to wear a mask in common areas. Id. at ¶ 5. This mandate will be enforced with

progressive discipline in the same manner as other infractions. Masks will be

replaced daily for high-risk detainees. Id. at ¶ 7. Staff are also required to wear

masks at all times in all housing units and violations are enforced. Id. at ¶ 6.


                                           2
Case 5:20-cv-10829-JEL-APP ECF No. 360 filed 10/27/20     PageID.8848    Page 3 of 3




      Defendants will provide information on any further measures currently

under consideration in its response to Plaintiffs’ motion. See Order, ECF No. 359.

                                             By: /s/ Jennifer L. Newby_______

                                             Jennifer L. Newby (P68891)
                                             Assistant United States Attorney
                                             Attorneys for Defendants
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             (313) 226-0295
                                             Jennifer.Newby@usdoj.gov
Dated: October 27, 2020




                         CERTIFICATE OF SERVICE

I hereby certify that on October 27, 2020, the foregoing paper was filed under seal
with the Clerk of the Court using the ECF System. I also sent a copy of the sealed
exhibit to counsel of record via electronic mail.

                              /s/ Jennifer L. Newby




                                         3
